Citation Nr: 0740742	
Decision Date: 12/28/07    Archive Date: 01/03/08

DOCKET NO.  05-15 779	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for a heart murmur.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and O.K.


ATTORNEY FOR THE BOARD

Christine C. Kung, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1982 to 
January 1985, from February 1991 to April 1991 (unverified), 
from June 1995 to September 1995, and from January 2003 to 
September 2003 with additional service with the Army 
Reserves.  

This matter comes on appeal before the Board of Veterans' 
Appeals (Board) from a July 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Atlanta, Georgia (RO) which denied the benefits sought on 
appeal.

The veteran testified at an August 2007 travel Board hearing; 
the hearing transcript has been associated with the claims 
file.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.

During the veteran's August 2007 Board hearing, the veteran's 
representative raised claims of entitlement to service 
connection for an acquired psychiatric disorder other than 
PTSD, to include anxiety and depression.  This matter is 
referred to the RO for appropriate action.


REMAND

Service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d) (2007).  Active 
military, naval, or air service includes any period of active 
duty for training (ADT) during which the individual concerned 
was disabled or died from a disease or injury incurred in or 
aggravated in the line of duty.  38 U.S.C.A. § 101(21) and 
(24) (West 2002); 38 C.F.R. § 3.6(a) and (d) (2007).  ADT 
includes full-time duty in the Armed Forces performed by 
Reserves for training purposes.  38 U.S.C.A. § 101(22) (West 
2002); 38 C.F.R. § 3.6(c) (2007).  

The record indicates that the veteran has had additional 
periods of ADT with the Army Reserves.  All of the precise 
dates of the veteran's ADT are not readily apparent from the 
current evidence in the claims folder.  The RO should 
ascertain the precise dates of the veteran's periods of ADT 
and should obtain any outstanding Army Reserve medical 
records and associate them with the claims file.  See 
38 U.S.C.A. § 5103A(b); 38 C.F.R. § 3.159(c)(2); see also 
Bell v. Derwinski, 2 Vet. App. 611 (1992); VAOPGCPREC 12-95, 
60 Fed. Reg. 43186 (1995) ("...an [agency of original 
jurisdiction's] failure to consider records which were in 
VA's possession at the time of the decision, although not 
actually in the record before the AOJ, may constitute clear 
and unmistakable error.")

1.  PTSD

Service connection for PTSD requires a current medical 
diagnosis of PTSD (presumed to include the adequacy of the 
PTSD symptomatology and the sufficiency of a claimed in- 
service stressor), credible supporting evidence that the 
claimed in-service stressor(s) actually occurred, and medical 
evidence of a causal nexus between current symptomatology and 
the specific claimed in-service stressor(s).  See 38 C.F.R. § 
3.304(f) (2007). 

The veteran's Forms DD 214 and personnel records show that 
the veteran served as a finance specialist and in health 
service human resources.  The veteran was ordered to active 
duty in support of Operation Enduring Freedom and served in 
support of Operation Iraqi Freedom in Kuwait from January 
2003 to August 2003.  The veteran's DD 214 and personnel 
records do not confirm that she was engaged in combat with 
the enemy; thus, the record must contain service records or 
other evidence to corroborate the veteran's testimony or 
statements. See Moreau v. Brown, 9 Vet. App. 389, 394 (1996).

In a December 2004 statement, the veteran reported several 
stressors which occurred during her first three weeks at 
Kuwait Naval Base including exposure to constant sirens and 
alarms regarding possible chemical and missile attacks, 
inadequate equipment and ammunition, guarding ammunition at 
night with no bunkers, multiple requirements to remain in 
full MOPP gear due to attack warnings, and inadequate bunkers 
during alarms.  She also reported that "threatcon" 
continued at when transferred to Doha due to potential 
infiltrators and stated that there was one incident of a near 
miss by patriot missiles where the missile struck a nearby 
mall.  

The Board notes that much of what the veteran has reported 
either has not been or is not capable of verification given 
the lack of specificity and/or because it is anecdotal in 
nature.  

During the veteran's August 2007 Board hearing testimony, she 
provided additional information about her PTSD stressors.  
The veteran indicated that in March 2003, while she was 
stationed in Kuwait, they had been fired at all day with 
missiles.  She stated that they lived in a big warehouse, and 
reported one incident where a bomb missed them and hit a 
shopping mall right outside of the post.  

The veteran was first seen for psychiatric treatment in 
December 2003, shortly after service.  The December 2003 VA 
psychiatric evaluation noted that the veteran served in 
Kuwait for approximately 10 months and was experiencing 
significant difficulty adjusting to being home.  The veteran 
was diagnosed with PTSD in January 2004 and continues to 
receive treatment at VA for PTSD and other psychiatric 
diagnoses.  

In view of the veteran's current diagnosis of PTSD, and the 
additional information provided, the Board finds the RO must 
make an attempt to verify the identified stressors with U.S. 
Army and Joint Services Records Research Center (JSRRC) 
(formerly known as the U.S. Army Services Center for Research 
of Unit Records (USACURR)) or other appropriate source.  
Particularly, the RO should attempt to verify where the 
veteran's unit was stationed in March 2003, and if her unit 
was exposed to missile fire including the shopping mall near 
miss as outlined above. 

The veteran should be afforded an opportunity to submit 
additional evidence in support of her claims.  The RO should 
take any additional development as deemed necessary.  If the 
evidence shows that the veteran has a verified stressor, the 
RO should schedule the veteran for a VA examination.  

2.  Heart Murmur

Pursuant to VA's duty to assist, VA will provide a medical 
examination or obtain a medical opinion based upon a review 
of the evidence of record if VA determines it is necessary to 
decide the claim.  38 C.F.R. § 3.159(c)(4)(i) (2007).

The evidence of record shows that the veteran has a current 
heart murmur.  Service medical records indicate that the 
veteran's heart murmur preexisted service.  In this regard, 
an April 1999 examination noted that the veteran had a 
systolic heart murmur grade III/IV that was consistent with 
mitral valve prolapse.  A VA authorized examination was 
completed in June 2004.  The examiner stated that the 
veteran's heart murmur had existed for 18 years.  He 
diagnosed the veteran with a mitral valve prolapse, stating 
that physical examination revealed a mid-systolic click with 
a soft systolic murmur in the heart and the ECHO findings.  
The examiner, however, did not provide an opinion addressing 
whether the veteran's heart murmur or any related disorder 
was aggravated in service.  As such, the Board finds that a 
supplemental VA opinion is necessary to determine if the 
veteran's current heart murmur was aggravated in service.

The Board notes the veteran submitted additional VA medical 
records in August 2007 without a waiver of RO consideration.  
The AMC should issue a supplemental statement of the case 
which addresses any additional evidence on remand. See 38 
C.F.R. § 19.31(b)(1) (2007).  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should contact the U.S. 
Army Reserve Personnel Center, and/or the 
appropriate state office to verify all 
periods of the veteran's reserve and 
active service, including all periods of 
active duty, active duty for training, 
and inactive duty training.  In the event 
that this request does not provide a 
useful response, contact the National 
Personnel Records Center (NPRC), or other 
appropriate agency, and request it 
confirm the dates of the veteran's 
military service.  All available related 
service personnel and service medical 
records should be associated with the 
record on appeal.

2.  The RO should forward the veteran's 
stressor information, as well as any 
additional documents deemed necessary, to 
the U.S. Army and Joint Services Records 
Research Center (JSRRC) (formerly known 
as the U.S. Army Services Center for 
Research of Unit Records (USACURR)), 7701 
Telegraph Road, Alexandria, VA 22315- 
3802, so that it can provide any 
information based on a review of unit or 
other records that might corroborate the 
stressors claimed by the veteran.  The RO 
should attempt to verify where the 
veteran's unit was stationed in March 
2003, and if her unit was exposed to 
missile fire and nearby shopping mall 
bombing around that time period.  If 
referral to JSRRC or other pertinent 
sources is unsuccessful, the RO should 
advise the veteran to submit alternate 
forms of evidence to support her claim of 
service connection for PTSD.  All 
attempts to obtain the records should be 
documented in the claims file.

3.  If, and only if, the record 
establishes the existence of a verified 
stressor or stressors, then the RO should 
arrange for the veteran to be accorded an 
examination by a VA psychiatrist.  The 
purpose of the examination is to 
determine the nature and extent of any 
psychiatric disorder which may be 
present.  All indicated studies, 
including PTSD sub scales, are to be 
performed.  In determining whether or not 
the veteran has PTSD due to an in-service 
stressor the examiner is hereby notified 
that only the verified history detailed 
in the reports provided by the JSRRC 
and/or the RO may be relied upon.  

Following the examination, the examiner 
should express opinion on the following 
questions: (1) What are the current 
psychiatric diagnoses; (2) Is it at least 
as likely as not (probability of 50 
percent or greater) that any acquired 
psychiatric disorder was first manifested 
in service or was the result of the 
event(s) in active service.  If PTSD is 
present, the examiner should specify each 
stressor deemed of sufficient gravity to 
produce PTSD.  In arriving at this 
opinion, the examiner should provide a 
rationale for the opinions expressed.  If 
an opinion cannot be medically determined 
without resort to mere speculation or 
conjecture, this should be commented upon 
in the report.  The claims folder and a 
copy of this remand should be made 
available to the examiner.

4. The RO should refer the case to an 
appropriate VA examiner for a 
supplemental opinion to determine if a 
currently diagnosed heart murmur was 
aggravated by service.  The examiner 
should review the entire claims file, to 
include service medical records and VA 
treatment records.  The examiner should 
state: (1) Whether the veteran's heart 
murmur worsened while the veteran was on 
active duty, or a period of active duty 
for training or inactive duty training; 
(2) If the veteran's heart murmur did 
worsen in service, is it at least as 
likely as not that the worsening was due 
to the natural progress of the disease or 
was the worsening in service beyond the 
natural progress of the disease, i.e. 
"aggravated" in service.   The examiner 
should provide a complete rationale for 
his or her opinion with references to the 
evidence of record.

The term "at least as likely as not" does 
not mean "within the realm of medical 
possibility."  Rather, it means that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of that conclusion as it is to find 
against it.

The term "aggravated" in the above 
context refers to a permanent worsening 
of the underlying condition, as 
contrasted to temporary or intermittent 
flare-ups of symptomatology which resolve 
with return to the baseline level of 
disability.

5.  When the development has been 
completed, the RO should review the case 
again based on the additional evidence.  
If the benefit sought is not granted, the 
RO should furnish the veteran and his 
representative with a Supplemental 
Statement of the Case, and should give 
the veteran a reasonable opportunity to 
respond before returning the record to 
the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
S. L. Kennedy 
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


 
